671 S.E.2d 870 (2008)
BOCA PETROCO, INC. et al.
v.
PETROLEUM REALTY II, LLC.
No. A08A1631.
Court of Appeals of Georgia.
December 22, 2008.
Morris, Manning & Martin, Robert P. Alpert, Atlanta, for appellants.
Swift, Currie, McGhee & Hiers, Matthew B. Jones, Bradley S. Wolff, Atlanta, for appellee.
RUFFIN, Presiding Judge.
Boca Petroco, Inc., Trico V Petroleum, Inc., and Trico VII Petroleum, Inc. appeal from the trial court's order granting Petroleum Realty II, LLC's petition to cancel lis pendens against real property located in Rockdale County, Georgia. This is one of several appeals involving the same facts which are fully set forth in this Court's opinion in Boca Petroco, Inc. v. Petroleum Realty II, LLC, 292 Ga.App. 833, 666 S.E.2d 12 (2008), which directly controls the issues in this case.
As we held in Boca Petroco,[1] the lis pendens are invalid because the Florida court lacked subject matter jurisdiction over property located in Georgia, which is an essential element of a valid lis pendens. Accordingly, we affirm the trial court's removal of the lis pendens.[2]
Judgment affirmed.
ANDREWS and BERNES, JJ., concur.
NOTES
[1]  292 Ga.App. at 837(2), 666 S.E.2d 12.
[2]  See id.